     Case 2:19-cv-00634 Document 5 Filed 09/03/20 Page 1 of 2 PageID #: 47




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


BRENDA LAWSON,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 2:19-cv-00634

CITY OF DUNBAR,

                              Defendant.



                                            ORDER


       Before the Court is Plaintiff’s Complaint. (ECF No. 2.) By Standing Order entered on

January 4, 2016, and filed in this case on September 4, 2019, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of proposed findings and a

recommendation for disposition (“PF&R”). (ECF No. 3.) On July 15, 2020, Magistrate Judge

Tinsley entered his PF&R, recommending that this Court dismiss Plaintiff’s Complaint for failure

to state a claim upon which relief may be granted. (ECF No. 4.)

       This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and the Plaintiff’s right to appeal this

Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.

1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, the Court need not

conduct a de novo review when a party “makes general and conclusory objections that do not direct
     Case 2:19-cv-00634 Document 5 Filed 09/03/20 Page 2 of 2 PageID #: 48




the Court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on August 3, 2020. (ECF No. 4.) To date,

Plaintiff has failed to submit any objections in response to the PF&R, thus constituting a waiver

of de novo review and Plaintiff’s right to appeal this Court’s order.

       Accordingly, the Court ADOPTS the PF&R, (ECF No. 4), and DISMISSES this action

WITHOUT PREJUDICE from the docket of the Court.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         September 3, 2020




                                                 2
